Order filed November 6, 2014




                                     In The

                     Fourteenth Court of Appeals
                              NO. 14-14-00539-CV

                        JESSE K. PRATHER, Appellant

                                        V.

 CAPT. V. MILLER, W. GRIGSBY, T. DANIELS, JANE DOE, AND JOHN
                           DOE, Appellees


                    On Appeal from the 411th District Court
                              Polk County, Texas
                       Trial Court Cause No. CIV28465

                                    ORDER

      Appellant’s brief was due September 29, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 8, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM